DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, and 10-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, US Patent Application Publication 2004/0012030 (newly submitted)

Regarding claim 1, Chen teaches a light-emitting diode (LED) chip, comprising a substrate 210; 
an epitaxial structure 240/260 disposed on the substrate;
280 disposed on the epitaxial structure, the transparent conductive layer defining one or more first through holes (labeled as “A” below) that extend through the transparent conductive layer; 
a passivation protective layer 330 disposed on the transparent conductive layer, the passivation protective layer defining one or more second through holes (labeled “B” below) that extend through the passivation protective layer, wherein along a direction perpendicular to the substrate, projections of the one or more first through holes do not overlap with projections of the one or more second through holes; and
 at least one electrode 275,290,293,300 disposed on the passivation protective layer, the electrode electrically connecting the transparent conductive layer through the one or more second through holes, wherein the one or more first through holes and the one or more second through holes increase a contact area between the at least one electrode and the transparent conductive layer and improve expansion effect of a lateral current  (Note: [0031] of Applicant’s disclosed invention teaches that the limitation of “…the one or more first through holes and the one or more second through holes increase a contact area between the at least one electrode and the transparent conductive layer and improve expansion effect of a lateral current….” is met by having multiple first and second through holes. Since the reference of Chen teaches multiple first and second through holes in figure 5, then it would have been obvious to one of ordinary skill in the art that Chen meets this limitation as well) 
wherein the electrode comprises at least one linear portion (which is electrode 300 between 280), and 
Note: since layer 330 is in the first through holes, this makes the width electrode 300 in the first through holes less than the width of the first through holes);  and 
wherein the width of the first through holes and the width of the linear portion of the electrode are defined along a direction perpendicular to an extending direction of the linear portion of the electrode, and wherein at least one of the first through holes is disposed between two adjacent ones of the second through holes, and at least one of the second through holes is disposed between two adjacent ones of the first through holes (figure 5).


    PNG
    media_image1.png
    537
    1072
    media_image1.png
    Greyscale


Regarding claims 2 and 3, Chen teaches a portion of the passivation protective layer is disposed in the first through holes of the transparent conductive layer, wherein 

 Note: since the reference of Chen teaches the structure and materials that have been disclosed in the recited claims. MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter of obviousness. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best)

Regarding claim 4, Chen teaches a portion of the passivation protective layer between the at least one electrode and a semiconductor layer included in the epitaxial structure serves to block currents or electrons; and wherein the at least one electrode electrically connects to the semiconductor layer to generate point-type light at the one or more second through holes (figure 5).

Note: since the reference of Chen teaches the structure and materials that have been disclosed in the recited claims. MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter of obviousness. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best)

Regarding claim 6, Chen teaches the first through holes are underneath the electrode along a direction perpendicular to the substrate (figure 5).

Regarding claim 8, Chen teaches the electrode covers at least portions of the first through holes and at least portions of the second through holes (figure 5).

Regarding claims 10 and 11, Chen teaches the epitaxial structure comprises a first semiconductor layer 220, a quantum well luminescent layer 240, and a second 260 successively disposed on the substrate, wherein the electrode electrically connects the second semiconductor layer through the first through holes, the second through holes and the transparent conductive layer (figure 5).

Regarding claims 12 and 13,  Chen teaches the passivation protective layer, the second semiconductor layer and the quantum well luminescent layer define at least one third through hole (labeled “C” above) and an opposite electrode 275 contacting and electrically connecting the first semiconductor layer through the third through hole (figure 5).

Regarding claim 14, Chen teaches a method of manufacturing a light-emitting diode (LED) chip, comprising: 
disposing an epitaxial structure 220/240/260 on a substrate; disposing a transparent conductive layer 280 on the epitaxial structure, the transparent conductive layer defining one or more first through holes (labeled as “A” above) that extend through the transparent conductive layer; 
disposing a passivation protective layer 330 on the transparent conductive layer; 
performing an etching process to the passivation protective layer to form one or more second through holes (labeled “B” above) that extend through the passivation protective layer, wherein along a direction perpendicular to the substrate, projections of the one or more first through holes do not overlap with projections of the one or more second through holes; and 
275,290,293,300 on the passivation protective layer, the electrode electrically connecting the transparent conductive layer through the one or more second through holes; wherein the one or more first through holes and the one or more second through holes increase a contact area between the at least one electrode and the transparent conductive layer and improve expansion effect of a lateral current (Note: [0031] of Applicant’s disclosed invention teaches that the limitation of “…the one or more first through holes and the one or more second through holes increase a contact area between the at least one electrode and the transparent conductive layer and improve expansion effect of a lateral current….” is met by having multiple first and second through holes. Since the reference of Chen teaches multiple first and second through holes in figure 5, then it would have been obvious to one of ordinary skill in the art that Chen meets this limitation as well) wherein the electrode comprises at least one linear portion (which is electrode 300 between 280),
wherein the electrode comprises at least one linear portion, and a width of the first through holes is greater than a width of the linear portion of the electrode; and wherein the width of the first through holes and the width of the linear portion of the electrode are defined along a direction perpendicular to an extending direction of the linear portion of the electrode, (Note: since layer 330 is in the first through holes, this makes the width electrode 300 in the first through holes less than the width of the first through holes) and 
wherein at least one of the first through holes is disposed between two adjacent ones of the second through holes, and at least one of the second through holes is disposed between two adjacent ones of the first through holes (Figure 5).


Regarding claim 15, Chen teaches the disposing the transparent conductive layer on the epitaxial structure further comprises: performing an etching process to the transparent conductive layer to form the one or more first through holes that extend through the transparent conductive layer (figure 5).

Regarding claim 16, Chen teaches the disposing the passivation protective layer on the transparent conductive layer comprises: disposing the passivation protective layer on the transparent conductive layer, wherein a portion of the passivation protective layer is disposed in the one or more first through holes that extend through the transparent conductive layer.

Regarding claims 17 and 18, Chen teaches disposing the epitaxial structure on the substrate comprises: disposing a first semiconductor layer 220 on the substrate; disposing a quantum well luminescent layer 240 on the first semiconductor layer [0022]; and disposing a second semiconductor layer 260 on the quantum well luminescent layer; wherein the epitaxial structure comprises the first semiconductor layer, the quantum well luminescent layer, and the second semiconductor layer, wherein the disposing the electrode on the passivation protective layer comprises: disposing an electrode layer on the passivation protective layer; and performing an etching process to the electrode layer such that after the etching process, the electrode remains 

Regarding claim 19, Chen teaches forming a third through hole (labeled “C” above) by etching away at least a portion of the second semiconductor layer and at least a portion of the quantum well luminescent layer; and disposing an opposite electrode contacting 275 and electrically connecting the first semiconductor layer through the third through hole (figure 5)

Regarding claim 20, Chen teaches semiconductor device, comprising a substrate 210;
 an epitaxial structure disposed on the substrate, the epitaxial structure including a first semiconductor layer 220, a quantum well luminescent layer 240 [0022], and a second semiconductor layer 260 successively disposed on the substrate;
 a transparent conductive layer 280 disposed on the epitaxial structure, the transparent conductive layer defining one or more first through holes (labeled as “A” above) that extend through the transparent conductive layer;
 a passivation protective layer 330 disposed on the transparent conductive layer, the passivation protective layer including a portion that fills in the first through holes of the transparent conductive layer, the passivation protective layer defining one or more second through holes( labeled as “B” above)  that extend through the passivation protective layer, wherein along a direction perpendicular to the substrate, projections of the first through holes do not overlap with projections of the second through holes; and 
275,290,293,300 disposed on the passivation protective layer, the electrode electrically connecting the second semiconductor layer through the one or more second through holes and the transparent conductive layer; wherein the one or more first through holes and the one or more second through holes increase a contact area between the at least one electrode and the transparent conductive layer and improve expansion effect of a lateral current, (Note: [0031] of Applicant’s disclosed invention teaches that the limitation of “…the one or more first through holes and the one or more second through holes increase a contact area between the at least one electrode and the transparent conductive layer and improve expansion effect of a lateral current….” is met by having multiple first and second through holes. Since the reference of Chen teaches multiple first and second through holes in figure 5, then it would have been obvious to one of ordinary skill in the art that Chen meets this limitation as well);  
wherein the electrode comprises at least one linear portion, and a width of the first through holes is greater than a width of the linear portion of the electrode (Note: since layer 330 is in the first through holes, this makes the width electrode 300 in the first through holes less than the width of the first through hole); and wherein the width of the first through holes and the width of the linear portion of the electrode are defined along a direction perpendicular to an extending direction of the linear portion of the electrode, and
 wherein at least one of the first through holes is disposed between two adjacent ones of the second through holes, and at least one of the second through holes is disposed between two adjacent ones of the first through holes (Figure 5).



Allowable Subject Matter

The indicated allowability of previous claim 9 is withdrawn in view of the newly discovered reference(s) to Chen et al.  Rejections based on the newly cited reference(s) as stated above.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 14, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899